     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                     No. 19-161

NATALIE BARTON                                                            SECTION I

                                 ORDER & REASONS

          Before the Court is defendant Natalie Barton’s (“Barton”) motion 1 to dismiss

counts one, three, four, and five of the indictment 2 against her (the “DASCA

Counts”). 3 The government opposes the motion. 4 For the following reasons, the Court

construes Barton’s filing as a motion to reconsider the Court’s earlier orders (1)

denying her first motion to dismiss the DASCA counts and (2) denying her motion to

reconsider that order, which it denies.

          The Court will first address the nature of Barton’s instant motion and then

evaluate her current argument regarding the constitutionality of DASCA, as applied

to her.

                                  I.     Barton’s Motion




1 R. Doc. No. 158.
2 R. Doc. No. 1.
3 The Court is familiar with the voluminous record in this case, which is summarized

in relevant part in the instant motion and the government’s response to same. See
R. Doc. Nos. 158-1, at 1–2 & 165, at 1–4.

DASCA refers to the Designer Anabolic Steroid Control Act of 2014, which added
numerous substances to the list of anabolic steroids. Barton’s challenge relates to the
“analogue provision,” 21 U.S.C. § 802(41)(C)(i), described infra.
4 R. Doc. No. 165.
     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 2 of 10




       Barton’s memorandum offers a number of theories in support of dismissal of

the DASCA counts. 5 However, the motion itself is described as a “motion to dismiss

because DASCA is unconstitutionally vague under the ‘arbitrary enforcement of a

standardless law’ test.” 6 Separately, the motion seeks to “clarif[y] Ms. Barton’s

original vagueness arguments.” 7

       Barton’s reply 8 in support of the motion acknowledges that “[t]he primary

purpose of the subject motion was to ensure proper preservation for purposes of

appellate review of all the issues it and the prior motions identified[,]” 9 before stating

that Barton will “acquiesce” to a summary denial if the government “take[s] the

position that all such issues have already been ruled on by the Court and are therefore

adequately preserved.” 10 However, her reply goes on to argue, as addressed infra,

that Barton’s ‘arbitrary enforcement of a standardless law’ argument has not yet been

raised. 11

       During a September 18, 2020 telephone conference, counsel for Barton

reiterated her position that the ‘arbitrary enforcement of standardless law’ facial

argument is new, relying primarily on the Court’s statement in its denial of Barton’s

original motion12 to dismiss that “she [has not] alleged that the government engaged




5 See R. Doc. No. 158-1.
6 R. Doc. No. 158, at 1.
7 Id.
8 R. Doc. No. 168.
9 Id. at 1.
10 Id. at 1–2.
11 Id. at 2.
12 R. Doc. No. 41.


                                            2
     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 3 of 10




in ‘arbitrary enforcement’ under a ‘standardless law.’” 13      Barton’s counsel also

highlighted the instant motion’s attack on the Court’s conclusion that DASCA is not

unconstitutionally vague as applied to Barton, arguing that the facts cited by the

Court could not support its conclusion that Barton had adequate notice to assuage

any notice-based concerns.

       The Court concludes, that, while styled as a motion to dismiss, Barton truly

seeks reconsideration of the above points. The Fifth Circuit construes a motion for

reconsideration in a criminal case to be “any request . . . that a district court

‘reconsider [a] question decided in the case’ in order to effect an ‘alteration of the

rights adjudicated.’” United States v. Greenwood, 974 F.2d 1449, 1466 (5th Cir. 1992)

(quoting United States v. Ibarra, 502 U.S. 1, 7 (1991)).       Barton has raised her

“arbitrary enforcement of a standardless law” concern previously. Barton is correct

that the Court, in its order denying her first motion to dismiss the DASCA counts,

noted that she had not made such an argument. 14 However, Barton’s memorandum

in support of her motion for reconsideration of that order, filed less than two weeks

after the Court issued the opinion Barton quotes, says of DASCA: “Furthermore, no

public posting or notice is ever required – only a private warning will do. This is at

the very core of an arbitrary and standardless system.” 15 And the Court has clearly

rejected her arguments regarding the alleged lack of scientific consensus that form




13 R. Doc. No. 51, at 10 (citing Johnson v. United States, 576 U.S. 591, 595 (2015)).
14 Id.
15 R. Doc. No. 52-1, at 2 (emphasis added).


                                           3
     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 4 of 10




the “standardless law” element of her argument. 16          Other than the argument

regarding vagueness as applied to Barton, discussed infra, Barton’s motion does not

present new information or highlight new circumstances material to the Court’s

determination. See United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (“A

motion to reconsider should not be used to revisit issues already addressed or advance

arguments that could have been raised earlier.”). The Court sees no reason to revisit

these issues. See United States v. Dupree, 617 F.3d 724, 732 (3d Cir. 2010) (noting

that motions for reconsideration should be granted only for compelling reasons).

      Barton’s second argument—that the Court based its decision 17 that DASCA is

not unconstitutionally vague as applied to Barton for lack of notice in part on an

incorrect understanding of the sequence of events in this case—is correct. The Court

understands Barton to be asking that the Court revisit that decision. It will do so.

See United States v. Dieter, 429 U.S. 6, 8 (1976) (indicating that the purpose of a

motion to reconsider is to allow a court to correct its own error).

      The government is correct that this Court has previously held that “[a] court

may deny a motion for reconsideration if the moving party does not present any new

information . . . or where the moving party fails to demonstrate that any evidence . .




16 In her reply, Barton describes the “standardless” prong of her argument: “[T]he law
is standardless not because experts could disagree but because of the multiplicity of
standards used by experts and courts to reach a determination.” R. Doc. No. 168, at
3. Barton does not explain how this distinction addresses in a legally significant
manner the Court’s prior statement that “the alleged lack of scientific consensus [as
to a means to determine] chemical structural similarity [does not] render[] the statue
unconstitutionally vague.” See R. Doc. No. 55, at 6.
17 See R. Doc. No. 51, at 8. The error is described in greater detail infra.


                                           4
     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 5 of 10




. was newly discovered or previously unavailable.” 18 However, in light of the Court’s

factual error with regards to the timeline of events in this case, discussed infra, the

Court will address Barton’s ‘as applied’ argument, as it understands it, on the merits.

While Barton purports to be challenging the constitutionality of the indictment, she

is in fact arguing that the government cannot prove facts sufficient to support a

constitutional application of the statute. 19 The Court cannot reach such a conclusion

at this stage in the litigation.

                        II.        Barton’s ‘As Applied’ Argument

       Under the void-for-vagueness doctrine, a criminal law is unconstitutionally

vague if it “fails to give ordinary people fair notice of what is prohibited[.]” Johnson

v. United States, 576 U.S. 591, 595 (2015) (citing Kolender v. Lawson, 461 U.S. 352,

357–58 (1983)). The Supreme Court has emphasized that courts, when responding

to a vagueness challenge, should consider the “strong presumptive validity that

attaches to an Act of Congress.” See Skilling v. United States, 561 U.S. 358, 403

(2010) (quoting United States v. Nat’l Dairy Prod. Corp., 372 U.S. 29, 32 (1963)).

       Barton’s challenge relates to the analogue provision of DASCA, 20 which

expanded the definition of an anabolic steroid by providing that drugs and hormonal

substances not listed in 21 U.S.C. §§ 802(41)(A)(i)–(lxxv) which are “derived from, or



18 R. Doc. No. 165, at 9 (quoting R. Doc. No. 55; United States v. Stanford, 367 F.
App’x 507, 509 (5th Cir. 2010) (internal quotation marks omitted)).
19 R. Doc. No. 158-1, at 6 (“[C]onsidering the prosecution’s purported proof of Ms.

Barton’s knowledge in the context of an accurate timeline, the prosecution’s evidence
does not establish knowledge at the critical time to withstand this challenge.”).
20 The Court is familiar with DASCA and the statutes it modified. See R. Doc. No.

51, at 2–3, for more discussion.

                                             5
     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 6 of 10




ha[ve] a chemical structure substantially similar to, 1 or more anabolic steroids listed

[] shall be considered to be an anabolic steroid” if:

      (I)    the drug or substance has been created or manufactured with the
             intent of producing a drug or other substance that either—

                 (aa)   promotes muscle growth; or

                 (bb)   otherwise causes a pharmacological effect similar to
                        that of testosterone; or

      (II)   the drug or substance has been, or is intended to be, marketed or
             otherwise promoted in any manner suggesting that consuming it
             will promote muscle growth or any other pharmacological effect
             similar to that of testosterone.

21 U.S.C. § 802(41)(C)(i) (emphasis added). 21

      The Court previously found that “DASCA is not unconstitutionally vague [for

lack of notice] as applied to Barton, as evidence in the record indicates that she knew

that the substances she possessed and distributed were anabolic steroids, and that

she knew she was engaging in illegal conduct.” 22 To justify this finding, the Court

noted that, among other things: “the sales [of drugs] persisted[,]” “despite the

government’s warning to Barton and [her husband] that it considered their drug sale

activities to be unlawful[.]” 23 Barton’s counsel argues correctly (and the government

concedes) that this warning by the government cannot possibly assuage Barton’s



21 The Court has already rejected Barton’s facial challenges to this analogue provision
focused on the alleged lack of notice it offers, drawing on case law rejecting similar
challenges to the Analogue Act, a similar provision addressing analogues of
substances controlled by the Controlled Substances Act. See R. Doc. No. 51, at 5–9.
22 R. Doc. No. 51, at 8.
23 Id. at 9.   In a footnote, the Court made clear it was referencing a meeting
subsequent to the government’s June 21, 2016 search of Barton’s “home and
warehouse[.]” Id. at 9 n.13.

                                            6
     Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 7 of 10




concerns about a lack of notice because it occurred after the conduct complained of in

the DASCA counts. 24 The Court’s previous reliance 25 on this warning to reach its

conclusion was, therefore, erroneous.

      Consequently, if the government’s warning to Barton was the only event that

gave Barton notice her conduct was unlawful, the Court’s decision might well have

been incorrect. However, that does not appear to be the case. The government has

indicated that it “intends to present evidence that prior to the target meeting with the

government, defendant had knowledge that her conduct was illegal, including

concealment of her activities, evasive behavior with respect to law enforcement, and

knowledge that a particular substance produces an effect similar to that produced by

controlled substances.” 26   While the Court notes that the issue is not Barton’s

knowledge “prior to the target meeting” but rather at the time of the alleged illegal

conduct, such evidence, if introduced at trial, might well be adequate to support a

constitutional conviction of Barton under DASCA. 27

      A court confronted with an as-applied vagueness challenge outside of the First

Amendment context must review “the particular facts at issue.”                Holder v.



24 See R. Doc. No. 1, at 8–11. Counts 3 through 5 relate to specific instances of illegal
distribution alleged to have occurred in December of 2014 and March of 2015. Count
1 charges Conspiracy to Distribute and Possess with the Intent to Distribute and
relates to conduct beginning in December 2014 and continuing to August 2019. Thus,
it is conceivable that the government’s warning supports the Court’s finding with
respect to the later portion of the alleged conspiracy time frame.
25 R. Doc. No. 51, at 8.
26 R. Doc. No. 165, at 13 (internal quotations and citations omitted).
27 See R. Doc. 51, at 5–11 (applying caselaw finding that the Analogue Act—a

provision of the Controlled Substances Act similar to the relevant DASCA provision—
is not unconstitutionally vague for lack of notice).

                                           7
       Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 8 of 10




Humanitarian Law Project, 561 U.S. 1, 18–19 (2010). The Holder court explained

that this is vital to ensuring compliance with the rule that a “plaintiff who engages

in some conduct that is clearly proscribed cannot complain of the vagueness of the

law as applied to others.” Id. at 19 (quoting Vill. of Hoffman Estates v. Flipside,

Hoffman Estates, Inc., 455 U.S. 489, 495 (1982)). The Holder Court criticized the

Ninth Circuit for relying on the government’s statement that the relevant statute

“would bar filing an amicus brief in support of a foreign terrorist organization—which

plaintiffs have not told us they wish to do, and which the Ninth Circuit did not say

plaintiffs wished to do . . . to conclude that the statute” was vague. Id. at 19. By

considering “the statute’s application to facts not before it[,]” Holder explained, the

Ninth Circuit had engaged in improper facial analysis. Id.

         In the instant motion, Barton has not alleged that “she did not know the

identity of the substances she sold . . . or that she was unaware her late husband

chemically modified specific anabolic steroids listed on the federal schedules.”

Instead, she argues that she “need not allege that she did not know the identity of

the substances she sold with her late husband or that she was unaware that her late

husband chemically modified specific anabolic steroids listed on the federal

schedules.” 28 This is so, Barton explains, because “[t]he prosecution has the burden

of proof.” 29    “[C]onsidering the prosecution’s purported proof of Ms. Barton’s




28   R. Doc. No. 158-1, at 6.
29   Id.

                                          8
       Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 9 of 10




knowledge in the context of an accurate timeline, the prosecution’s evidence does not

establish knowledge” and therefore cannot “withstand this challenge[.]” 30

         The government, of course, has the burden of proof with regards to its case—it

must prove the elements of the crime beyond a reasonable doubt. See U.S. CONST.

amend. XIV. And it is axiomatic that Barton need not make an affirmative showing

of her innocence to avoid being found guilty. But the government is not required to

prove an element of the crime beyond a reasonable doubt before trial in order to

withstand an as-applied challenge to the constitutionality of the statute it employs.

And Barton cannot argue that the statute provided her inadequate notice without

alleging that she, in fact, had inadequate notice.

         Barton’s argument appears to be that (1) the facts as to her understanding of

the nature of her conduct are not what the government says they are; (2) the actual

facts (as opposed to what the government claims it can prove) render any conviction

under DASCA unconstitutional for lack of notice; and (3) she need not allege the lack

of notice that she claims renders the statute unconstitutional. 31 Any ruling the Court

reached as to this argument would necessarily turn on a hypothetical set of facts not

in the record. Such a ruling would run counter to Holder and common sense.

                                                III.

         Barton’s motion, while styled as a motion to dismiss certain counts of the

indictment is, in fact, nothing more than a re-working and ‘clarification’ of arguments




30   Id.
31   See id. at 4–6.

                                            9
    Case 2:19-cr-00161-LMA-DPC Document 187 Filed 10/14/20 Page 10 of 10




the Court has already addressed. And while Barton is correct that the Court relied

on an erroneous understanding of the facts in concluding that DASCA is necessarily

constitutional as applied to her, she offers the Court no grounds on which to decide,

at this stage, that its application would be unconstitutional.

        Accordingly,

        IT IS ORDERED that the motion for reconsideration is DENIED WITHOUT

PREJUDICE to Barton re-urging her argument that DASCA is unconstitutional as

applied to her for lack of notice once facts are in the record sufficient for the Court to

rule.

        New Orleans, Louisiana, October 14, 2020.



                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                           10
